2014 UT App 271
_________________________________________________________

               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                    Plaintiff and Appellee,
                                v.
               THEOPHELUS CLAY MCCLELLAN JR.,
                  Defendant and Appellant.

                    Memorandum Decision
                        No. 20130469-CA
                    Filed November 14, 2014

           Third District Court, Salt Lake Department
              The Honorable Randall N. Skanchy
                          No. 121911815

            Joanna E. Landau, Attorney for Appellant

          Sean D. Reyes and Ryan D. Tenney, Attorneys
                          for Appellee

   JUDGE J. FREDERIC VOROS JR. authored this Memorandum
Decision, in which JUDGES STEPHEN L. ROTH and JOHN A. PEARCE
                          concurred.



VOROS, Judge:

¶1      Theophelus Clay McClellan Jr. appeals his sentences for
retail theft and for violating a protective order. Because he has
already served these sentences, we dismiss the appeal as moot.

¶2     On April 29, 2013, the district court sentenced McClellan
to two concurrent 365-day jail sentences less time served. The
court ordered the cases to be closed upon completion of the
sentences. McClellan’s appeal does not challenge his convictions,
only his sentences, which he has now completed.
                         State v. McClellan



¶3     Courts are not in the business of deciding moot cases. See
In re C.D., 2010 UT 66, ¶ 11, 245 P.3d 724. An appellate challenge
becomes moot when ‚circumstances change so that the
controversy is eliminated, thereby rendering the relief requested
impossible or of no legal effect.‛ Richards v. Baum, 914 P.2d 719,
720 (Utah 1996). Accordingly, ‚[w]here the issues that were
before the trial court no longer exist, the appellate court will not
review the case.‛ Id.

¶4     Where a defendant completes his sentence and his case is
closed, an appeal challenging that sentence is generally moot. See
State v. Peterson, 2012 UT App 363, ¶ 5, 293 P.3d 1103; State v.
Martinez, 925 P.2d 176, 177 (Utah Ct. App. 1996). Because
McClellan has completed his sentences, ‚the relief he requests—
resentencing—is ‘impossible or of no legal effect.’‛ See Peterson,
2012 UT App 363, ¶ 5 (quoting In re Adoption of L.O., 2012 UT 23,
¶ 8, 282 P.3d 977). His appellate challenge is thus moot.

¶5      It is true that a criminal case is moot ‚’only if it is shown
that there is no possibility that any collateral legal consequences
will be imposed.’‛ Martinez, 925 P.2d at 177 (quoting Sibron v.
New York, 392 U.S. 40, 57 (1968)). And McClellan asserts that his
sentences prevent him from ‚improv[ing] his living situation
and support network in the community‛ and from ‚be[ing] a
better father to his children.‛ But such consequences, even if
they persist past McClellan’s incarceration, are not imposed by
law and thus do not qualify as collateral consequences in this
context. See Towner v. Ridgway, 2012 UT App 35, ¶ 9, 272 P.3d 765
(noting that specific consequences of district court denying
motion to vacate civil stalking injunction—‚such as harm to his
reputation, family relationships, and employment prospects—
are not ‘imposed by law’‛ and are therefore not collateral
consequences of the alleged illegality); cf. Spencer v. Kemna, 523
U.S. 1, 16 n.8 (1998) (noting that an injury to reputation or stigma
resulting from a criminal conviction is not adequate alone to
overcome mootness).




20130469-CA                      2                2014 UT App 271
                         State v. McClellan



¶6      McClellan also claims that his appeal fits within an
exception to the mootness doctrine. While we typically decline to
adjudicate moot questions, we recognize an exception to this
general rule where the ‚alleged wrong is ‘capable of repetition
yet evading review.’‛ In re Giles, 657 P.2d 285, 286 (Utah 1982)
(quoting Southern Pac. Terminal Co. v. Interstate Commerce
Comm’n, 219 U.S. 498, 515 (1911)). This exception applies to an
issue that ‚is of wide concern, affects the public interest, is likely
to recur in a similar manner, and, because of the brief time any
one person is affected, would otherwise likely escape judicial
review.‛ Wickham v. Fisher, 629 P.2d 896, 899 (Utah 1981); see also
State v. Moore, 2009 UT App 128, ¶ 11, 210 P.3d 967 (referencing
Wickham’s standard in dismissing as moot appellant’s claim that
he was denied due process at disciplinary hearing). However,
McClellan’s challenge to his concurrent sentences depends on
the unique circumstances of this particular case and is not of
wide concern. Hence the exception does not apply here.

¶7     Because McClellan is no longer incarcerated and no
legally imposed collateral consequences flow from his sentences,
the present appeal is moot. We accordingly dismiss it.

                           ____________




20130469-CA                       3                2014 UT App 271